

Exhibit 10.1


TETON ENERGY CORPORATION


Form of 2005 Long Term Incentive Plan


PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT is made as of this _____ day of _________, 2007, by and between
Teton Energy Corporation, a Delaware corporation (the “Company”), and
_____________________ (“Participant”).


The Company, pursuant to its 2005 Long Term Incentive Plan (the “Plan”), hereby
grants the following stock award to Participant, which award shall have the
terms and conditions set forth in this Agreement:



 
1.
Award

 
The Company, effective as of the date of this Agreement, hereby grants to
Participant a restricted stock award of ________ shares (the “Shares”) of common
stock, par value $0.001 per share, of the Company (the “Common Stock”), subject
to the terms and conditions set forth herein.


Of this award, ______ Shares shall be designated as Base Shares achievable upon
satisfaction of the performance measurements established below and ________
Shares shall be designated as Stretch Shares achievable upon satisfaction of the
performance measurements established below, each within the timeframes set forth
for achieving the performance goals.
 

 
2.
Vesting

 
Subject to the terms and conditions of this Agreement, the Shares shall vest in
Participant upon the achievement of the stated performance goals between June
30, 2007 to June 30, 2010 (the “Performance Period”). In addition, the vesting
of the Shares is conditioned on the Participant’s remaining employed by or in
the service of the Company from the date of Award through the end of the
Performance Period. The performance measures that govern the grants are:



 
1.
Increases in the Company's annual production of crude oil and natural gas (which
will account for 25% of the performance measure);

 
2.
Increases in proven crude oil and natural gas reserves (which will account for
50% of the performance measure); and

 
3.
Management's efficiency and effectiveness (which will account for 25% of the
performance measure);



(together the “Performance Measures”). The Performance Measures are consolidated
into a composite measure based on the relative weighting of each component as a
percentage of 100%. The Performance Measures are based on the attainment of one,
two, and three year objectives. The determination as to whether the Performance
Measures have been attained shall be determined by the Compensation Committee of
the Board of Directors (the Committee”).


Achievement of the following targets for the 12 month period ended June 30,
2008, 2009, and 2010:

 
1

--------------------------------------------------------------------------------

 





Base Performance Targets


 
 
2008
 
2009
 
2010
 
 
 
 
 
 
 
 
 
Composite Measurement
   
100
   
122.50
   
146.88
 



will entitle the participant to payment of the following number of Shares:


Vest - Base
2008
2009
2010
________
________
________

 
Achievement of the following targets for the 12 month period ended June 30,
2008, 2009, and 2010:


Stretch Performance Targets


 
 
2008
 
2009
 
2010
 
 
 
 
 
 
 
 
 
Composite Measurement
   
162.50
   
196.25
   
232.81
 



will entitle the participant to payment of the following number of Shares:


Vest - Stretch
2008
2009
2010
________
________
________



Achievement of the following targets for the 12 month period ended June 30,
2008, 2009, and 2010:


Threshold Performance Targets


 
 
2008
 
2009
 
2010
 
 
 
 
 
 
 
 
 
Composite Measurement
   
77.5
   
93.25
   
110.31
 



will entitle the participant to payment of the following number of Shares:


Vest - Threshold
2008
2009
2010
________
________
________

 
Achievement of results between Performance Targets identified above will entitle
the participant to payment of a proportional number of shares of Restricted
Stock. The participant is not entitled to any shares of Restricted Stock if
Threshold Performance Targets are not met.


In the event that the Base Performance Targets for 2008 are achieved, 20% of the
target number of shares of Restricted Stock shall vest and be paid out to the
participant. In the event that the Base Performance Targets for 2009 are
achieved, 30% of the target number of shares of Restricted Stock will vest and
be paid out to the participant. In the event that the Base Performance Targets
for 2010 are achieved, the balance or 50% of the target number of shares of
Restricted Stock Units shall vest and be paid out to the participant. Stretch
and Threshold Performance Targets, if achieved, will be paid out according to
the same schedule.


Vesting of the Shares shall be accelerated to an earlier date (in each case, the
“Accelerated Vesting Date”) only under the following conditions:



 
(a)
in the event of a Change in Control of Company (as defined in the attached
Exhibit A), and provided that Participant remains continuously in the service of
the Company until the effective date of such Change in Control, all unvested
Shares granted under this Agreement shall become immediately vested on the
effective date of the Change in Control; or


 
2

--------------------------------------------------------------------------------

 






 
(b)
in the event that Participant’s service provision for the Company is terminated
because Participant becomes in the service of a new owner of any business of the
Company pursuant to a Change in Control event, and provided that Participant
remains continuously in the service of the Company until the date of closing of
the Change in Control event, all unvested Shares granted under this Agreement
shall become immediately vested as of the last date of Participant’s service to
the Company; or




 
(c)
in the event that Participant’s service to the Company is involuntarily
terminated by the Company without cause within one year following a Change in
Control Event, and provided that Participant remains continuously in the service
of the Company until the date of such involuntary termination, all unvested
Shares granted under this Agreement shall become immediately vested as of the
last date of Participant’s service with the Company; or




 
(d)
in the event that the Participant’s service to the Company terminates because of
death or Disability or at the request of the Chief Executive Officer of the
Company (other than for Cause) or of a U.S. government agency, all the Shares
issuable under this award will vest on such termination. Except to the extent
provided in the preceding sentence or unless specifically provided in this
Agreement or in a side letter thereto, this award will not vest upon the
Participant’s retirement. For purposes of this Agreement, the term “Disability”
shall be defined as any condition which shall render the service provider
incapable of fulfilling its obligations hereunder because of injury or physical
or mental illness, and such incapacity shall exist or reasonably may be
expected, upon the competent medical opinion of a doctor chosen by the Company,
for a period exceeding 60 consecutive days or 120 nonconsecutive days within a
six-month period.



On the Accelerated Vesting Date (or promptly thereafter), the Company will
deliver to the Participant a certificate representing the Shares which have
vested on such date.



 
3.
Restriction on Transfer

 
Until the Shares vest pursuant to Section 2 hereof, none of the Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and no attempt to transfer the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Shares.



 
4.
Forfeiture

 
If Participant ceases to be an employee or director of the Company or any
majority-owned affiliate of the Company for any reason prior to the vesting of
the Shares pursuant to Section 2 hereof, Participant’s rights to the unvested
portion of the Shares shall be immediately and irrevocably forfeited.



 
5.
Issuance and Custody of Certificate

 

 
(a)
The Company shall cause to be issued one or more stock certificates, registered
in the name of Participant, evidencing the Shares.  Each such certificate
(except for certificates in respect of shares to be sold for taxes) shall bear
the following legend:

 
“The shares of common stock represented by this certificate are subject to
forfeiture, and the transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including restrictions against transfer) contained in the 2005 Long Term
Incentive Plan (the “Plan”) and a Restricted Stock Award Agreement (the
“Agreement”) entered into between Teton Energy Corporation and the registered
owner of such shares.  Copies of the Plan and the Agreement are on file in the
office of the Secretary of Teton Energy Corporation, 410 17th Street, Suite
1850, Denver, Colorado 80202.”

 
3

--------------------------------------------------------------------------------

 



 

 
(b)
Participant shall execute stock powers relating to the Shares and deliver the
same to the Company.  Company shall use such stock powers only for the purpose
of canceling any unvested Shares that are forfeited.

 

 
(c)
Each certificate issued pursuant to Section 5(a) hereof, together with the stock
powers relating to the Shares, shall be deposited by the Company with the
Secretary of the Company or a custodian designated by the Secretary to be held
until the applicable vesting date.  The Secretary or such custodian shall issue
a receipt to Participant evidencing the certificate or certificates held which
are registered in the name of Participant.

 

 
(d)
After any Shares vest pursuant to Section 2 hereof, the Company shall promptly
cause to be issued a certificate or certificates evidencing such vested Shares,
free of the legend provided in section 5(a) hereof, and shall cause such
certificate or certificates to be delivered to Participant or Participant’s
legal representatives, beneficiaries or heirs.

 

 
6.
Distributions and Adjustments

 

 
(a)
If all or any portion of the Shares vest in Participant subsequent to any change
in the number or character of shares of Common Stock (through stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase shares of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Shares
such that an adjustment is determined by the Committee to be appropriate in
order to prevent dilution or enlargement of the interest represented by the
Shares), Participant shall then receive upon such vesting the number and type of
securities or other consideration which he would have received if the Shares had
vested prior to the event changing the number or character of outstanding shares
of Common Stock.

 

 
(b)
Any additional shares of Common Stock, any other securities of the Company and
any other property (except for cash dividends) distributed with respect to the
Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares.  Any cash dividends payable
with respect to the Shares shall be distributed to Participant at the same time
cash dividends are distributed to shareholders of the Company generally.

 

 
(c)
Any additional shares of Common Stock, any securities and any other property
(except for cash dividends) distributed with respect to the Shares prior to the
date such Shares vest shall be promptly deposited with the Secretary or the
custodian designated by the Secretary to be held in custody in accordance with
Section 5(c) hereof.

 

 
7.
Taxes

 

 
(a)
In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it in connection with this
restricted stock award, and in order to comply with all applicable federal or
state tax laws or regulations, the Company may take such action as it deems
appropriate to assure that, if necessary, all applicable federal or state income
and social security taxes are withheld or collected from Participant, including
through means of grossing up the grant to so provide for the collection of such
taxes.


 
4

--------------------------------------------------------------------------------

 



 

 
(b)
Participant may elect to satisfy his federal and state income tax withholding
obligations in connection with this restricted stock award by (i) having the
Company withhold a portion of the Shares of Common Stock otherwise to be
delivered upon vesting of this restricted stock award having a fair market value
equal to the amount of federal and state income taxes required to be withheld in
connection with this restricted stock award, in accordance with the rules of the
Committee, or (ii) delivering to the Company shares of Common Stock other than
the Shares to be delivered upon vesting of this restricted stock award having a
fair market value equal to such taxes, in accordance with the rules of the
Committee.

 

 
(c)
Notwithstanding Section 7(b) above, if Participant elects, in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended, to recognize
ordinary income in the year of acquisition of the Shares, the Company may
require at the time of such election an additional payment for withholding tax
purposes based on the fair market value of such Shares as of the date of the
acquisition of such Shares by Participant.




 
8.
Confidentiality, Non-Competition And Non-Solicitation 



In consideration of Participant’s receipt of this award, Participant agrees as
follows:
 

 
(a)
In  acknowledgment that (a) the Company is engaged in the oil and gas business,
(b) maintains secret and confidential information, (c) during the course of
Participant’s service to the Company such secret or confidential information may
become known to Participant, and (d) full protection of the Company’s business
makes it essential that no employee or director appropriate for his or her own
use, or disclose such secret or confidential information, Participant agrees
that during the time of Participant’s service and for a period of one (1) year
following the termination of Participant’s service with the Company, Participant
agrees to hold in strict confidence and shall not, directly or indirectly,
disclose or reveal to any person, or use for his own personal benefit or for the
benefit of anyone else, any trade secrets, confidential dealings, or other
confidential or proprietary information of any kind, nature, or description
(whether or not acquired, learned, obtained, or developed by Participant alone
or in conjunction with others) belonging to or concerning the Company or any of
its subsidiaries, except (i) with the prior written consent of the Company duly
authorized by its Board, (ii) in the course of the proper performance of
Participant’s duties hereunder, (iii) for information (x) that becomes generally
available to the public other than as a result of unauthorized disclosure by
Participant or his affiliates or (y) that becomes available to Participant on a
nonconfidential basis from a source other than the Company or its subsidiaries
who is not bound by a duty of confidentiality, or other contractual, legal, or
fiduciary obligation, to the Company, or (iv) as required by applicable law or
legal process. Notwithstanding the forgoing, this Section is not intended, nor
shall be construed, to prohibit Participant’s general knowledge, skill and
experience or Participant’s inventive powers.




 
(b)
During and after Participant’s service with the Company, Participant shall not
be engaged as an officer or executive of, or in any way be associated in a
management or ownership capacity with any corporation, company, partnership or
other enterprise or venture which conducts a business which is in direct
competition with the business of the Company; provided, however, that
Participant may own not more than two percent (2%) of the outstanding
securities, or equivalent equity interests, of any class of any corporation,
company, partnership, or either enterprise that is in direct competition with
the business of the Company, which securities are listed on a national
securities exchange or traded in the over-the-counter market. It is expressly
agreed that the remedy at law for breach of this covenant is inadequate and that
injunctive relief shall be available to prevent the breach thereof.




 
(c)
Participant will not, directly or indirectly, during the term of his service or
within one (1) year after termination of such service with the Company, for any
reason, in any manner, encourage, persuade, or induce any other employee of the
Company to terminate his employment, or any person or entity engaged by the
Company to represent it to terminate that relationship without the express
written approval of the Company. It is expressly agreed that the remedy at law
for breach of this covenant is inadequate and that injunctive relief shall be
available to prevent the breach thereof.


 
5

--------------------------------------------------------------------------------

 






 
(d)
Participant understands and agrees that the restrictions set forth above,
including, without limitation, the duration, and the business scope of such
restrictions, are reasonable and necessary to protect the legal interests of the
Company. Participant further agrees that the Company will be entitled to seek
injunctive relief in the event of any actual or threatened breach of such
restrictions. In addition, Participant also agrees that in the event it is found
by a court of law to have violated the confidentiality provisions of this
Agreement, that an adequate remedy will including, among other things, the
immediate forfeit of all Shares (whether or not vested) and disgorgement of any
profit associated with this grant. If any provision of this Agreement is
determined to be unenforceable by any court, then such provision will be
modified or omitted only to the extent necessary to make the remaining
provisions of this Agreement enforceable.

 

 
9.
Miscellaneous

 

 
(a)
This Agreement is issued pursuant to the Plan and is subject to its terms. 
Participant hereby acknowledges receipt of a copy of the Plan.  The Plan is also
available for inspection during business hours at the principal office of the
Company.

 

 
(b)
This Agreement shall not confer on Participant any right with respect to
continuance of service as an employee or a member of the board of directors of
the Company or any of its subsidiaries.




 
(c)
This award is governed by and subject to the terms and conditions of the Plan,
which contain important provisions of this award and form a part of this
Agreement. Copies of the Plan are being provided to Participant or have been
provided to Participant, along with a summary of the Plan. If there is any
conflict between any provision of this Agreement and the Plan, this Agreement
will control, unless the provision is not permitted by the Plan, in which case
the provision of the Plan will apply. Participant’s rights and obligations under
this Agreement are also governed by and are subject to applicable U.S. laws and
foreign laws.




 
(d)
This Agreement may be executed via facsimile and in counterparts, each of which
shall be considered an original, but all of which together shall constitute one
and the same Agreement.




 
(e)
This Agreement shall be governed by and construed under the internal laws of the
State of Colorado, without regard for conflicts of laws principles thereof.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.
 
 
TETON ENERGY CORPORATION
 
 
 
 
By:
    
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
       

 

 
6

--------------------------------------------------------------------------------

 



 
Exhibit A
 
Change In Control.
 
(i)
For purposes of this Agreement and this Exhibit A, a “Change in Control” of the
Company shall mean:

 

 
(a)
a change in control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement;

 

 
(b)
the public announcement (which, for purposes of this definition, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Exchange
Act) by the Company or any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) that such person has become the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, determined
in accordance with Rule 13d-3, excluding, however, any securities acquired
directly from the Company (other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company); however, that for purposes of this clause
the term “person” shall not include the Company, any subsidiary of the Company
or any employee benefit plan of the Company or of any subsidiary of the Company
or any entity holding shares of Common Stock organized, appointed or established
for, or pursuant to the terms of, any such plan;

 

 
(c)
the Continuing Directors cease to constitute a majority of the Company’s Board
of Directors;

 

 
(d)
consummation of a reorganization, merger or consolidation of, or a sale or other
disposition of all or substantially all of the assets of, the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the persons who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own voting securities of the corporation
resulting from such Business Combination having more than 50% of the combined
voting power of the outstanding voting securities of such resulting Corporation
and (B) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the action of the Board of Directors of the Company approving
such Business Combination;

 

 
(e)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

 
(f)
the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of the Company.

 
(ii)
“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such 
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors. 
For purposes of this subparagraph (ii), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities,
but shall not include the Company, any subsidiary of the Company or any employee
benefit plan of the Company or of any subsidiary of the Company or any entity
holding shares of Common Stock organized, appointed or established for, or
pursuant to the terms of, any such plan; and “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule 12b-2 promulgated
under the Exchange Act.

 

 
7

--------------------------------------------------------------------------------

 






